NOTE: This order is n0nprecedentia1.

Um'ted States Court of Appeals
for the Federal Circuit

CISCO SYSTEMS, INC.,
Appellant,

V.

DAVID J. KAPPOS, DIRECTOR,
UNITED STATES PATENT AND TRADEMARK
OFFICE,

Appellee,

V.

TELES AG INFORMATIONSTECHNOLOGIEN,
Cross Appellant.

2012-1513, -1514
(Reexamination No. 95/001,001)

Appeals from the United States Patent and Trade-

mark Office, Board of Patent Appeals and Interferences.

ON MOTION

ORDER

CISCO SYSTEMS, INC. V. KAPPOS 2

The United States Patent and Trademark Office
moves to withdraw Lynne E. Pettigrew and Sydney O.
Johnson, Jr. as counsel from the above-captioned appea1s.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted

FoR THE CoURT

SEP 0 7 2012

/s/ J an Horbaly
Date J an Horbaly
Clerk
cc: J. Anthony DoWns, Esq.
Raymond T. Chen, Esq.
James W. Dabney, Esq.
821 "-'~,W).z§?§;%§ee§rr°“
SEP 0 7 2012
~W||IBBN.V